CHARLES A. POLLEX, District Attorney, Adams County
You have requested my opinion whether a resident of a city is eligible to serve on the county zoning board of adjustment provided for in sec. 59.99, Stats.
The answer to your question is in the negative.
Section 59.99 (2) (a), Stats., provides that, in counties having a population of less than 500,000, the board of adjustment shall consist of not more than five members as determined by resolution of the county board, and sec 59.99 (2) (c), Stats., expressly provides in part:
"(c) The members of the board shall all reside within the county and outside of the limits of incorporated cities andvillages; provided, however, that no 2 members shall reside in the same town. * * *" (Emphasis added.)
You also request to be furnished with a complete and current index of previous opinions of the Attorney General and copies of current decisions on reapportionment cases involving county supervisory districts.
I regret that a composite index of opinions is not available. Resort must be made to the index at the back of each bound volume of printed opinions. This office does not have copies of recent reapportionment case decisions for distribution. You may be able to secure a copy of decisions involving La Crosse and Dane or other counties which have been involved in court tests from the corporation counsel in the respective county.
RWW:RJV